DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1-22 were cancelled by the preliminary amendment dated 8/31/20. Claims 23-42 were added and are now pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morley, JR (US 2010/0108762, herein Morley).1 2	Regarding claims 23, 30 and 37, Morley teaches a mobile device, method, and computer readable medium containing computer executable instructions thereon for communicating with a magnetic reader head, said mobile device comprising: 	a housing (paragraph 0027: cell phone 20); 	an output connection accessible on said housing (paragraph 0020: input socket 18); 	a memory coupled to said housing (paragraph 0028: memory); 	a processor coupled to said housing, said processor in communication with said memory and said output connection (paragraph 0020: microprocessor 42); and 	a transmitter coupled to said output connection (paragraph 0029: card reader device 10), wherein said mobile device is configured to: 	receive, in said memory, a first data file containing data corresponding to each standard field in at least one of an ISO/JEC 7813 Track 1-compliant record and an ISO/JEC 7813 Track 2-compliant record (paragraph 0028: Track 2); and 	transmit, from said transmitter, a changing magnetic field configured to be received remotely by the magnetic reader head, wherein the changing magnetic field has a waveform corresponding to polarity changes in the first data file (paragraph 0029: magnetic reader head 22).	Regarding claims 24, 31 and 38, Morley teaches said transmitter comprises an electromagnet (paragraph 0029: magnetic reader head 22).	Regarding claims 25, 32 and 39, Morley teaches converting the first data file into an audio waveform (paragraph 0029); and 	transmitting the audio waveform through said output connector to said transmitter, wherein said electromagnet is configured to convert the audio waveform into the waveform of the changing magnetic field (paragraph 0029).	Regarding claims 26, 33 and 40, Morley teaches said output connector comprises one of an audio jack, a USB connector, and a smartphone dock connector (paragraph 0026: jack 16).	Regarding claims 27, 34 and 41, Morley teaches the first data file is a binary data file (paragraph 0029).	Regarding claims 28 and 35 Morley teaches receiving the first data file through at least one of manual input, email, text message, Internet, and a removable storage device (paragraph 0028).	Regarding claim 29, 36 and 42, Morley teaches the polarity changes emulate a swiping of a magnetic stripe through a transaction card swipe path of a POS device, the magnetic stripe having encoded thereon the data contained in the first data file (paragraph 0029).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,165,293. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to and cover the same subject matter.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,305,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to and cover the same subject matter.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,727,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to and cover the same subject matter.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,127,543. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to and cover the same subject matter.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,762,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to and cover the same subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Padilla (“Turning your mobile into a magnetic stripe reader”, available at http://sagan.gae.ucm.es/~padilla/extrawork/mobilesoundtrack.html, published 12/6/09).3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 As cited in Applicant’s IDS dated 8/31/20.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 A PDF of this website is attached to this Office Action.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.